  Case 3:21-cv-00322-SPM Document 4 Filed 05/21/21 Page 1 of 5 Page ID #66




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DIMITRAI CABELL,

           Petitioner,

 v.                                          Case No. 21-CV-00322-SPM

 DANIEL SPROUL, Warden,

           Respondent.

                       MEMORANDUM AND ORDER
McGLYNN, District Judge:
      Rule 4 of the Rules Governing § 2254 Cases in United States District Courts

provides that upon preliminary consideration by the district court judge, “[i]f it

plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court, the judge must dismiss the petition and direct

the clerk to notify the petitioner.” Rule 1(b) gives this Court the authority to apply

the Rules to other habeas corpus cases.

      Generally, petitions for writ of habeas corpus under 28 U.S.C. § 2241 may not

be used to raise claims of legal error in conviction or sentencing, but are instead

limited to challenges regarding the execution of a sentence. See Valona v. United

States, 138 F.3d 693, 694 (7th Cir. 1998). Thus, aside from the direct appeal process,

a prisoner who has been convicted in federal court is generally limited to challenging

his conviction and sentence by bringing a motion pursuant to 28 U.S.C. § 2255 in the

court which sentenced him. A § 2255 motion is ordinarily the “exclusive means for a

federal prisoner to attack his conviction.” Kramer v. Olson, 347 F.3d 214, 217 (7th



                                      Page 1 of 5
  Case 3:21-cv-00322-SPM Document 4 Filed 05/21/21 Page 2 of 5 Page ID #67




Cir. 2003). A prisoner is also normally limited to only one challenge of his conviction

and sentence under § 2255. He or she may not file a “second or successive” § 2255

motion unless a panel of the appropriate court of appeals certifies that such motion

contains either (1) newly discovered evidence “sufficient to establish by clear and

convincing evidence that no reasonable factfinder would have found the movant

guilty of the offense,” or (2) “a new rule of constitutional law, made retroactive to

cases on collateral review by the Supreme Court, that was previously unavailable.”

28 U.S.C. § 2255(h).

       Under very limited circumstances, however, it is possible for a prisoner to

challenge his federal conviction or sentence under § 2241. Specifically, § 2255(e)

contains a “savings clause” which authorizes a federal prisoner to file a § 2241 petition

where the remedy under § 2255 is “inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255(e). See also Hill v. Werlinger, 695 F.3d 644, 648 (7th Cir.

2012) (stating that “‘[i]nadequate or ineffective’ means that ‘a legal theory that could

not have been presented under § 2255 establishes the petitioner’s actual innocence.’”)

(citing Taylor v. Gilkey, 314 F.3d 832, 835 (7th Cir. 2002)); United States v. Prevatte,

300 F.3d 792, 798-799 (7th Cir. 2002) (noting that “savings clause” of § 2255 applies

to “a narrow class of cases” where the 2255 remedy “‘is inadequate or ineffective to

test the legality of [the prisoner’s] detention.’”).

       The Seventh Circuit’s recent decision in Liscano v. Entzel, 839 Fed. App’x 15,

17 (7th Cir. 2021) dismissed the oft-advanced argument on collateral attack that

challenges for drug-definition cases brought under Mathis v. United States, 136 S. Ct.




                                        Page 2 of 5
    Case 3:21-cv-00322-SPM Document 4 Filed 05/21/21 Page 3 of 5 Page ID #68




2243 (2016) and its progeny were not available before Mathis. 1 In Liscano, the

Seventh Circuit held that the petitioner could not obtain relief under § 2241 regarding

his claim that his sentence was unlawfully enhanced under 21 U.S.C. § 841(b)(1)(A)

because of his two prior Illinois drug convictions. 839 Fed. App’x at 16-17.

        The Court explained that Liscano had not protested enhancement in the

district court or on appeal. Id. at 17. Nor did he protest enhancement when he filed

and lost a collateral attack under § 2255. Id. The Court stated that “Liscano’s

fundamental problem is § 2255(e), which precludes use of §2241 unless it ‘appears

that the remedy by motion [under §2255] is inadequate or ineffective to test the

legality of his detention.’” Id. at 16. The Court acknowledged that when Liscano was

convicted in 2003 and when he sought relief under § 2255 in 2009, he could not rely

on Mathis, which was not decided until 2016. Id. at 16-17. But the Court stated that

Mathis “was not exactly a bolt from the blue” because it applied the categorical

approach method originating in Taylor v. United States, 495 U.S. 575 (1990). Id. at

17. The Court continued, stating that “[i]f Mathis presented any wrinkle, it was the

use of divisibility analysis to separate “elements” of the state crime from the ‘means’

of committing those elements.” Id. The Court then found that divisibility dates back

to United States v. Woods, 576 F.3d 400 (7th Cir. 2009). Based on this history, the


1 In U.S. v. Nebinger, the defendant made a similar argument in his direct appeal. For the same
reasons, the Seventh Circuit rejected the argument. 987 F.3d 734, 739 (7th Cir. 2021) (“To the contrary,
these points are well-trodden. In Elder, we held that the categorical approach from Taylor, Descamps,
and Mathis applies to our analysis of ACCA-predicate drug offenses under 21 U.S.C. §§
841 and 802(44). Nebinger could have made the same argument Elder did—that his state drug
conviction did not qualify as an ACCA predicate under the categorical approach—in the district court
or in the first appeal in 2017. Nothing in either Supreme Court or Seventh Circuit precedent foreclosed
it or even made it a long shot.”).



                                             Page 3 of 5
  Case 3:21-cv-00322-SPM Document 4 Filed 05/21/21 Page 4 of 5 Page ID #69




Court determined that Liscano could have made this argument at trial, on direct

appeal, and in his collateral attack under § 2255. Id.

       The same is true here. Petitioner Dimitrai Cabell plead guilty to one count of

conspiracy to distribute cocaine under 21 U.S.C. §§ 846(a)(l) and 851, which was

enhanced from two previous Indiana state court convictions for dealing cocaine (Docs.

1, 264, Criminal Case No. 3:08-cv-13-RLY-WGH). He filed a § 2255 petition in 2015,

which was denied as untimely (Doc. 480, Criminal Case). He now brings a §2241

petition under Mathis, stating that the version of the Indiana cocaine statute for his

previous Indiana state court convictions would lead to a conclusion that Indiana law

specified an offense that did not meet the federal definition of a cocaine crime under

the categorical approach. But, as the Seventh Circuit opined in Liscano, Cabell could

have relied on this approach from the jump. Thus, § 2255(e) is not available to him

for relief.

                                     CONCLUSION

       Accordingly, Petitioner Dimitrai Cabell’s Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241 (Doc. 1) is DENIED. All pending motions are DENIED as

MOOT. This action is DISMISSED with prejudice, and the Clerk of Court is

DIRECTED to enter judgment accordingly.

       If Petitioner wishes to appeal the dismissal of this action, his notice of appeal

must be filed with this Court within 60 days of the entry of judgment. See FED. R.

APP. PROC. 4(a)(1)(B). A motion for leave to appeal in forma pauperis (“IFP”) must set

forth the issues Petitioner plans to present on appeal. See FED. R. APP. PROC.




                                      Page 4 of 5
  Case 3:21-cv-00322-SPM Document 4 Filed 05/21/21 Page 5 of 5 Page ID #70




24(a)(1)(C). If Petitioner does choose to appeal and is allowed to proceed IFP, he will

be liable for a portion of the $505.00 appellate filing fee (the amount to be determined

based on his prison trust fund account records for the past six months) irrespective

of the outcome of the appeal. See FED. R. APP. PROC. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725–726 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d

857, 858–859 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A

proper and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may

toll the 60-day appeal deadline. See FED. R. APP. PROC. 4(a)(4). A Rule 59(e) motion

must be filed no more than twenty-eight (28) days after the entry of the judgment,

and this 28-day deadline cannot be extended. Other motions, including a Rule 60

motion for relief from a final judgment, do not toll the deadline for an appeal.

      It is not necessary for Petitioner to obtain a certificate of appealability from

this disposition of his § 2241 Petition. See Walker v. O’Brien, 216 F.3d 626, 638 (7th

Cir. 2000).

      IT IS SO ORDERED.

      DATED: May 21, 2021



                                               s/ Stephen P. McGlynn
                                               STEPHEN P. McGLYNN
                                               U.S. District Judge




                                      Page 5 of 5
